Case: 16-10397      Document: 00513960806         Page: 1    Date Filed: 04/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-10397                                FILED
                                  Summary Calendar                          April 20, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

NOVA NEAL FINAU,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-339-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Nova Finau has moved for leave to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10397    Document: 00513960806      Page: 2   Date Filed: 04/20/2017


                                  No. 16-10397

withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Finau has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibili-
ties herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2